DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enbuske et al (hereinafter “Enbuske”), US Pub. 2022/0264659 A1.
Regarding claims 1, 10, 19 and 25, Enbuske discloses Physical Uplink Shared Channel (PUSCH) resource selection in 2-step Random Access, comprising: receiving, from a base station, a random access configuration indicating synchronization signal block (SSB)-to-random access channel (RACH) occasion mapping information (p. [0266]: Each SSB beam may be mapped to one or multiple RACH occasions, e.g., when multiple frequency-multiplexed ROs in one time instance are mapped to one SSB beam;  and [0277]-[0280]), wherein the SSB-to-RACH occasion mapping information is associated with a first set of RACH occasions and a second set of RACH occasions (see fig. 5: PRACH slot, and PRACH occasion); selecting a RACH occasion based at least in part on the SSB-to-RACH occasion mapping information (see p. [0060]-0064], [0079]-[0080]: beam selection from SSB, fig. 16, step S140) ; and transmitting, to the base station, a physical RACH (PRACH) communication using the RACH occasion based at least in part on selecting the RACH occasion (abstract, fig. 16, step S142: transmitting the msgA using the selected one of the first and second RACH occasions).  
Regarding claims 2, 11, 21 and 27, Enbuske discloses wherein the first set of RACH occasions are valid for each UE associated with the base station; and wherein the second set of RACH occasions are valid for a proper subset of UEs associated with the base station (abstract, p. [0059]: the first resource allocation for the PUSCH transmission of the msgA being associated with a first set of preambles; and a second  resource allocation for the PUSCH transmission of the msgA associated with a second set of preambles. The associated one of the first and second set of preambles based on a payload size of the PUSCH transmission of the msgA. The method includes transmitting the PUSCH transmission of the msgA using the selected one of the first and second resource allocation).

Regarding claims 3, 12, 20 and 26, Enbuske discloses wherein the first set of RACH occasions are mapped to one or more SSBs before the second set of RACH occasions are mapped to one or more SSBs (fig. 5-6, p. [0018]-[0023], [0064], [0072], [0080], [0088]: mapping RACH occasion and SSB according to Rel-15).  
Regarding claims 4, 13, 24 and 30, Enbuske discloses, wherein the RACH occasion is included in the second set of RACH occasions (abstract, p. [0059]: first and second set of RACH occasions), and wherein selecting the RACH occasion based at least in part on the SSB-to-RACH occasion mapping information comprises: selecting the RACH occasion included in the second set of RACH occasions based at least in part on a RACH capability of the UE (p. [0059]-[0060], [0065], [0067], [0073]: selecting RACH for transmission based on a payload size).
Regarding claims 5, 14, 22 and 28, Enbuske discloses wherein the RACH occasion is included in the second set of RACH occasions, wherein selecting the RACH occasion based at least in part on the SSB-to-RACH occasion mapping information comprises: selecting the RACH occasion included in the second set of RACH occasions based at least in part on a measurement of an SSB (p. 0015], [0018]-[0036] selecting RACH occasion based on SSB measurements); and wherein transmitting, to the base station, the PRACH communication using the RACH occasion comprises: transmitting, to the base station, the PRACH communication in the RACH occasion included using the second set of RACH occasions based at least in part on selecting the RACH occasion included in the second set of RACH occasions (see fig. 7, UE transmits MsgA to the Network node).  
Regarding claims 6, 15, Enbuske discloses wherein selecting the RACH occasion included in the second set of RACH occasions based at least in part on the measurement of the SSB comprises: measuring a beam associated with the SSB to determine a reference signal receive power (RSRP) value of the beam of the SSB; and selecting the RACH occasion in the second set of RACH occasions that is associated with the SSB if the RSRP value of the beam of the SSB does not satisfy a threshold (p. [0029]-[0030]: UE selects an SSB with synchronization signal-reference signal received power (SS-RSRP) above threshold).  
Regarding claims 7, 16, 23 and 29, Enbuske discloses: receiving, from the base station, a random access response that is based at least in part on transmitting the PRACH communication in the RACH occasion included in the second set of RACH occasions (fig. 7. Network node transmits MsgB to the UE based on the RACH occasion in MsgA).  
Regarding claims 8 and 17, Enbuske discloses wherein the RACH occasion is included in the second set of RACH occasions, and wherein selecting the RACH occasion based at least in part on the SSB-to-RACH occasion mapping information comprises: selecting the RACH occasion included in the second set of RACH occasions to indicate a capability of the UE (p. [0059]-[0060], [0065], [0067], [0073]: selecting RACH for transmission based on a payload size), wherein transmitting, to the base station, the PRACH communication in the RACH occasion comprises: transmitting, to the base station, the PRACH communication in the RACH occasion included in the second set of RACH occasions, wherein using the RACH occasion included in the second set of RACH occasions indicates the capability of the UE (p. [0059]-[0060], [0065], [0067], [0073]: selecting RACH for transmission based on UE payload size).  
Regarding claims 9 and 18, Enbuske discloses wherein the UE is capable of decoding a message from the base station indicating a time gap value for a RACH procedure (p. [0036], [0420], [0423], [0425]: The MAC entity may take into account the possible occurrence of measurement gaps when determining the next available PRACH occasion corresponding to the SSB).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463